Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the application filed on 11/12/20.
Claims 1-20 are pending and have been examined.
Priority
4.	Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China and Japan on 01/09/20 and 05/27/20. It is noted, however, that applicant has not filed a certified copy of the 202010021059.4 and 202010460056.0 application as required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-3, 8 and 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okouchi et al. (2014/0048301) in view of Elmvist et al. (7,398,836).
Regarding claims 1, 11, 14-15, Okouchi discloses an electric tool, comprising: a housing provided with a first air outlet (36; Fig. 12) and a second air outlet (186; Fig. 23); a motor (25) arranged in the housing (Fig. 2); a power output assembly (26) connected to the motor; wherein the motor comprises a motor shaft (26) rotatable about a first axis and the first air outlet extends along a direction obliquely intersecting the first axis, but fails to disclose a switching member capable of rotating in the housing, wherein the switching member is provided with a third air outlet and a fourth air outlet; wherein the switching member is capable of rotating to a first position and a second position in the housing; when the switching member rotates to the first position, the first air outlet is in communication with the third air outlet and the fourth air outlet is closed by the housing; and, when the switching member rotates to the second position, the second air outlet is in communication with the fourth air outlet and the third air outlet is closed by the housing. 
	Elmvist discloses a power tool with an adjustable exhaust air outlet deflector, comprising a tool housing (10) with a first and a second air outlet (28, 30; Fig. 2); and a switching member (20) capable of rotating in the housing, wherein the switching member is provided with a third air outlet (26) and a fourth air outlet (25); wherein the switching member is capable of rotating to a first position and a second position in the housing; when the switching member rotates to the first position, the first air outlet (28) is in communication with the third air outlet (26) and the fourth air outlet (25) is closed by the housing; and, when the switching member rotates to the second position, the second air outlet (30) is in communication with the fourth air outlet (25)and the third air 
	Regarding claims 2-3, 8, 10, 12-13 and 16-20,  Elmvist also discloses wherein the first air outlet (28) is arranged at an upper end of the housing and the second air outlet (30) is arranged on a side surface of the housing; wherein the switching member (20) comprises an upper wall and a side wall, the third air outlet (26) is arranged on the upper wall of the switching member, and the fourth air outlet (25) is arranged on the side wall of the switching member; wherein the switching member is provided with an operating structure (20) for a user to operate to drive the switching member to rotate; wherein the electric tool further comprises a guard (41), the housing comprises a mounting rib (38) for mounting the guard, and the mounting rib is provided with the first air outlet (Fig. 15); wherein the switching member is inherently arranged at an upper end of a motor; wherein, when the switching member rotates to the first position, the second air outlet (30) is closed by the switching member and, when the switching member rotates to the second position, the first air outlet (28) is closed by the switching member
Allowable Subject Matter
6.	Claims 4-7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE LOPEZ whose telephone number is (571)272-4464. The examiner can normally be reached Monday thru Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270 - 1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHELLE LOPEZ/           Primary Examiner, Art Unit 3731